PER CURIAM. Amanda Cudworth challenges. the trial court’s order on motion for sanctions and motion for enforcement that required her to, pay $1,453.82 in un-reimbursed expenses and $220 in .band fees and that awarded Joseph Trozzo attorney’s fees for pursing the enforcement action. We reverse. The trial court- relied on a spreadsheet entered into evidence by Trozzo when determining the amounts.that Cudworth was required to pay. However, the attached documentation failed to- support the amounts listed in the spreadsheet. More-. over, many of the expenses should -not have been considered because they were incurred prior to Trozzo seeking a child support order. See Cordell v. Cordell, 30 So.3d 647, 649 (Fla. 3d DCA 2010). Thus, the trial court abused its discretion by granting the motion for enforcement. We also reverse the award of attorney’s fees as Trozzo should not have prevailed on this motion for enforcement. We, therefore, REVERSE the order on appeal. B.L. THOMAS, C.J., and LEWIS and ROWE, JJ., CONCUR.